Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 6 October 1797
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


        
          My Dear Sister—
          Atkinson Oct. 6th 1797
        
        Since my last my time has been cheifly occupied, in attending to those services, which were due to our late worthy Nephew— Though we had been in daily expectation of his dissolution, & every breath he drew seemed as if I heard a voice, saying “Sister Spirit come away” yet it was a sudden stroke at the close— As he called the watcher who set by him, Aunt, I suppose he took her for me; & I was perswaded to go & lie down; sleep, I did not expect— I presumed that was mounted upon its airy pinions— I had no sooner thrown my head upon my pillow, than I was roused by his distressing exertions to raise, I heard him speak “call the Dr. give me a puke I shall die”—& then an awful silence ensued— it was not dificult to guess the cause— the watchers met me, he is gone—he is gone was their exclamation— I suppose an ulcer broke, & suffocated him— thus ended the short life of the sober minded, patient, once healthy blooming Charles—& may his budding virtues, blossom in an happier, less tempestous Clime—
        I feared his Mother, & Sisters would think his Funeral was appointed at so early a period, as to preclude the Opportunity of their attending even if they had earnestly desired it— I thought they would not come, & as I found it would interrupt Mr Atwoods buisness to have it deffered, as he shut up his Shop I thought it best to let him suit his convenience, & have the funeral when he pleased— I returned home thursday P M, & sent back Betsey Quincy, & her Sister that night— William hired an horse for himself, & we took Cousin John in the Chaise the next day with us— I think

there were twelve of us went down to his Funeral— The near neighbours, & connections were desired to walk as mourners, & it being a pleasant day, there was a large concourse who payed the last tribute of respect to a youth, deservedly dear to all his acquaintance—
        It is a great satisfaction to me that I have been able to attend my Nephew during his painful Sickness— nothing but having him in my own house could have given me more— Mr Atwood is one of the most benevolent of men— The great beneficent Parent must behold him with pleasure, for “God loveth a chearful Giver”—& there has been nothing spared, that could tend to make Charles easy, & comfortable— It is really a charming Family, & I am convinced that those virtues of the heart which dignify human nature, are not confined to time, or place, but are found where we have least reason to expect them, & often flourish most in an humble station—
        I have desired Mr Atwood to collect all the bills The Drs, Nurses, Porters—&cccc ready for me to lay before you, & Dr Tufts— I presume Charles had Cash nearly enough to answer the chief of those— I told Mr Atwood he must think what his own bill will be, & let me know soon as he could what his expences had been— He frequently told me while Charles was sick, that he should charge nothing for his own trouble, but I know the expence occasioned by watchers, two in a night frequently, which were generously treated must be great—& the handsome provision made at the funeral of Coffee, tea, wine &cc must be more than he ought to do— At first I felt loth to stay at his house— Charles was easier, & I went home a day, or two, but he sent his Chaise for me a Sabbath day, & said I must stay, with Charles, & his wife, that he loved to have me with them, & should not feel easy if I, were not— Betsy went & watched with Charles twice, but the poor Girl beged so for me to come again if I were not sick, that I told her I would not leave him— I hope her Cousins sick Chamber may prove salutary to her immortal Spirit, & though painful to the body, yet happy for her Soul— Mr Abbot prayed, that the near friend of equal age who with affectionate concern had watched his pillow, might have such a sense of divine things, such important realities impressed upon her mind as should not be erased by time, or the vicissitudes of Life— He knew the circumstances of the Family, & most fervently prayed for the absent Mother, Brethren, & Sisters, that they might be supplyd with every needful Blessing, & those consolations which their particular circumstances required— It was a most excellent prayer, presented upon the alter of my heart, I hope an acceptable Sacrifice—
        
        I told Mr Atwood that his Sister had been a most attentive, neat, kind nurse, that I would have her paid the usual price, & something handsome given her— He kindly told me, I must not think of giving her less than eight or ten Dollars, for she was high spirited, & he had rather give a part back to me, than not have her gratified—& pleased— I thanked him for his frankness, & said, she had payed Charles those attentions which no money could purchase—& ought to be rewarded— I wish for your counsel, & advice—
        The exertions which I had made to keep well, that I might behave with true magninimity of Soul, through the gloomy Scenes, & various duties I was necessarily engaged in, shattered my feeble Bark— It was the twenty-ninth day of September, that I was called to attend my dear Charles to his dark mansions; a day, to me ever memorable—for thoughts which are improper for me to utter— In awful Silence, I adore & tremble—
        Thy divine attributes are conspicuous in all thy works, & in all thy dealings, O thou great arbiter of Events!— Thy righteousness is as a mountain, which no human Eye can pervade, & thy Judgments a great deep, which no mortal man can fathom.— Impressed with a sense of thy all surrounding power, I join the Psalmist in that grateful apostrophe, How excellent is thy loving kindness, how great is thy goodness O my God! therefore in humble reliance upon thy mercy, will I ever put my trust, under the shadow of thy wings, & confide to thy arms my fatherless Children— These were the reflections which occured, while with solemn steps, & slow, I passed from Grave, to Grave till I came to the house appointed—till I reached that, which, though no stone told where he laid, I could easily perceive One, over which the turf was scarcely closed & whose green had not yet received its wonted hue— I turned from this melting scene, with this petition,—though our Sins have been as scarlet, may we be white as Snow, washed in the blood of the Lamb, & though these vile bodies of ours, may moulder in the dust, may we all rise in Glory, & be permitted to join the celestial Choir in ceaseless Hallelujahs—
        I have had a charming visit from Mr. & Mrs Smith.
        I had been quite sick all day, but I would not suffer the gloom I felt at my heart, to interrupt the pleasure of their visit— By them the kind present you sent to Betsy Quincy came safe to hand, for which she most cordially thanks you— Mrs Smith told me how good you had been to my Son, & that he looked finely—how thankful shall I be, if he does but do credit, & honour to his benefactors— I feel a

peculiar pleasure in endeavouring to serve your Grand-children, in every respect—either body, or mind, we wish to pour the “fresh instruction” into their tender minds, & lead them to habits of virtue, that they may reach the temple of honour, & like their ancestor, be crowned with unfading laurels—
        Mr Vose says William does well with learning english Grammer, but 2 years makes some difference, & as John is not so good a reader, he had better be kept to that, & to writing at present— They are neither of them bad tempered— William is orderly, & attends to reasoning, John hears, & is faulty the next moment— Mr Peabody is very kind to them, but is resolute in exacting proper obedience— Limited monarchy is the best Government— It is as necessary in large families to have the power vested in one, & to be obeyed, as in states, & kingdoms—
        We are doing your Childrens stocks with some mixed blue yarn, I had left of my sons— they will do in the snow better than wosted— I have put away all their best shirts, & keep the old ones in wear— If you will send cotton, for three a peice, Betsy Q shall make them— The little fellows are charming well, & hearty & I believe happy, I intended writing to their dear Mamma, but I have had something the Dr says of a slow fever all the week, I have taken two large portions of Cinnce, & feel a little better— If I were well, I would not send this ill written letter— May heaven direct your steps, & preserve you, & yours in health prays your Sister
        Give my love to Louisa
        John & William have written letters, & sealed them, before they brought them to me, I would have corrected them if they had not, you will please to excuse their errors— pray do not forget Scate[s]—
      